[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 628 
Orders affirmed, with costs. There was sufficient evidence to support the finding of the courts below that when the appellant Biederman enrolled in the 16th election district of the 18th Assembly District, he knew that his residence was then in the 37th election district of that Assembly District. No opinion.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND and FULD, JJ. Taking no part: THACHER and DYE, JJ.